Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/170412 application filed 2/8/21.  
Claims 1-21 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 2/8/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 2/8/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 103(a) as being obvious over MOORE ET AL. (US PG PUB 20190040329) and as evidence by DE ARAUJO MONTEIRO ET AL. (US PG PUB 20190225896) in its entirety.  Hereby referred to as MOORE and DE ARAUJO.  
Regarding claims 1-21:
MOORE teaches in the abstract and FIG. 1-16, a multi-stage process for reducing the production of a Product Heavy Marine Fuel Oil from Distressed Fuel Oil Materials (DFOM) involving a pre-treatment process that transforms the DFOM into Feedstock HMFO which is subsequently sent to a Core Process for removing the Environmental Contaminates. The Product Heavy Marine Fuel Oil complies with ISO 8217 for residual marine fuel oils and has a sulfur level has a maximum sulfur content (ISO 14596 or ISO 8754) between the range of 0.05 mass % to 1.0 mass. A process plant for conducting the process is also disclosed. 
MOORE teaches in  para [0008] since enactment in 2010, the global sulfur cap for HMFO outside of the ECA areas was set by Annex VI at 3.50% wt. effective 1 Jan. 2012; with a further reduction to 0.50% wt, effective 1 Jan. 2020. The global cap on sulfur content in HMFO has been the subject of much discussion in both the marine shipping and marine fuel bunkering industry. 
MOORE teaches in para [0009] Replacement of Heavy Marine Fuel Oil with Marine Gas Oil or Marine Diesel: One primary solution to the demand for low sulfur HMFO to simply replace high sulfur HMFO with marine gas oil (MGO) or marine diesel (MDO). The first major difficulty is the constraint in global supply of middle distillate materials that make up 85-90% vol of MGO and MDO. It is reported that the effective spare capacity to produce MGO is less than 100 million metric tons per year resulting in an annual shortfall in marine fuel of over 200 million metric tons per year. Refiners not only lack the capacity to increase the production of MGO, but they have no economic motivation because higher value and higher margins can be obtained from using middle distillate fractions for low sulfur diesel fuel for land-based transportation systems (i.e. trucks, trains, mass transit systems, heavy construction equipment, etc.). 
MOORE teaches in para [0010] Blending: Another primary solution is the blending of high sulfur HMFO with lower sulfur containing fuels such as MGO or MDO low sulfur marine diesel (0.1% wt. sulfur) to achieve a Product HMFO with a sulfur content of 0.5% wt. In a straight blending approach (based on linear blending) every 1 ton of high sulfur HSFO (3.5% sulfur) requires 7.5 tons of MGO or MDO material with 0.1% wt. S to achieve a sulfur level of 0.5% wt. HMFO. One of skill in the art of fuel blending will immediately understand that blending hurts key properties of the HMFO, specifically lubricity, fuel density, CCAI, viscosity, flash point and other important physical bulk properties. Blending a mostly paraffinic-type distillate fuel (MGO or MDO) 
MOORE teaches in para [0015] it is a general objective to reduce the environmental contaminates from Distressed Fuel Oil Materials (DFOM) in a multi stage device implementing a pre-treatment stage that transforms the DFOM into a Feedstock Heavy Marine Fuel Oil (Feedstock HMFO) and a Core Process that removes the environmental contaminants from the Feedstock HMFO, minimizes the changes in the desirable properties of the Feedstock HMFO and minimizes the production of by-product hydrocarbons (i.e. light hydrocarbons having C.sub.1-C.sub.4 and wild naphtha (C.sub.4-C.sub.20)). 
MOORE teaches in para [0016] a first aspect and illustrative embodiment encompasses a multi-stage device for the production of a Product Heavy Marine Fuel Oil from Distressed Fuel Oil Materials, the device comprising: means for pre-treating the Distressed Fuel Oil Materials into a Feedstock HMFO, said means for pre-treating being selected from the group consisting of a stripper column; a distillation column; a divided wall distillation column; a reactive distillation column; a counter-current extraction unit; a fixed bed absorption unit, a solids separation unit, a blending unit; and combinations thereof. The illustrative device further includes a means for mixing a quantity of Feedstock Heavy Marine Fuel Oil with a quantity of Activating Gas mixture to give a Feedstock Mixture; means for heating the Feedstock mixture, wherein the means for mixing and means for heating communicate with each other; a Reaction System in fluid communication with the means for heating, wherein the Reaction System comprises one or more reactor vessels selected from the 
MOORE teaches in para [0017] a second aspect and illustrative embodiment encompasses a multi-stage process for the production of a Product Heavy Marine Fuel Oil that is ISO 8217:2017 and has a sulfur content (ISO 14596 or ISO 8754) between the range of 0.50 mass % to 0.05 mass % from DFOM that contain Environmental Contaminates. The illustrative process comprises of at least a pre-treatment process and the Core Process. The illustrative pre-treatment process involves the processing of the DFOM in a Pre-Treatment Unit under operative conditions to give a Feedstock Heavy Marine Fuel Oil that is ISO 8217 except for the environmental contaminates including a sulfur content (ISO 14596 or ISO 8754) between the range of 5.0 wt % to 0.50 wt % The exemplary Core Process includes: mixing a quantity of the Feedstock Heavy Marine Fuel Oil with a quantity of Activating Gas mixture to give a Feedstock Mixture; contacting the Feedstock Mixture with one or more catalysts under reactive conditions in a Reaction System to form a Process Mixture from the Feedstock Mixture; receiving said Process Mixture and separating the liquid components of the Process Mixture from the bulk gaseous components of the Process Mixture; subsequently separating any residual gaseous components and by-product hydrocarbon components from the Product Heavy Marine Fuel Oil; and, discharging the Product Heavy Marine Fuel Oil. 
MOORE teaches in para [0035] ISO 8217 is the international standard for the bulk physical properties and chemical characteristics for marine fuel products, as used herein the term specifically refers to the ISO 8217:2017; ISO 8217:2012; ISO 8217:2010 and ISO 8217: 2005 for residual based marine fuel grades with ISO 8217:2017 being preferred. One of skill in the art will appreciate that over 99% of the ISO 8217:2005 deliveries have bulk physical properties that comply with other three standards (except for sulfur levels and other Environmental Contaminates). 

MOORE teaches in para [0038] feedstock Heavy Marine Fuel Oil is a residual petroleum product compliant with the ISO 8217 standards for the physical properties or characteristics of a merchantable HMFO except for the concentration of Environmental Contaminates, more specifically a Feedstock HMFO has a sulfur content greater than the global MARPOL Annex VI standard of 0.5% wt. sulfur (ISO 14596 or ISO 8754), and preferably and has a sulfur content (ISO 14596 or ISO 8754) between the range of 5.0% wt. to 1.0% wt. 
MOORE teaches in para [0042] merchantable quality: is a level of quality for a residual marine fuel oil so the fuel is fit for the ordinary purpose it should serve (i.e. serve as a residual fuel source for a marine ship) and can be commercially sold as and is fungible and compatible with other heavy or residual marine bunker fuels. 
MOORE teaches in par [0062] the Product HMFO not only complies with ISO 8217 (and is merchantable as a residual marine fuel oil or bunker fuel), the Product HMFO has a maximum sulfur content (ISO 14596 or ISO 8754) between the range of 0.05% wt. to 1.0% wt. preferably a sulfur content (ISO 14596 or ISO 8754) between the range of 0.05% wt. ppm and 0.5% wt. and more preferably a sulfur content (ISO 14596 or ISO 8754) between the range of 0.1% wt. and 0.5% wt. The vanadium content of the Product HMFO is well within the maximum vanadium content (ISO 14597) required for an ISO 8217 residual marine fuel oil exhibiting a vanadium content lower 
MOORE teaches in para [0063] one knowledgeable in the art of marine fuel blending, bunker fuel formulations and the fuel requirements for marine shipping fuels will readily appreciate that without further compositional changes or blending, the Product HMFO can be sold and used as a low sulfur MARPOL Annex VI compliant heavy (residual) marine fuel oil that is a direct substitute for the high sulfur heavy (residual) marine fuel oil or heavy bunker fuel currently in use. One illustrative embodiment is an ISO 8217 compliant low sulfur heavy marine fuel oil comprising (and preferably consisting essentially of) hydroprocessed ISO 8217 compliant high sulfur heavy marine fuel oil, wherein the sulfur levels of the hydroprocessed ISO 8217 compliant high sulfur heavy marine fuel oil is greater than 0.5% wt. and wherein the sulfur levels of the ISO 8217 compliant low sulfur heavy marine fuel oil is less than 0.5% wt. Another illustrative embodiment is an ISO 8217 compliant ultra-low sulfur heavy marine fuel oil comprising (and preferably consisting essentially of) a hydroprocessed ISO 8217 compliant high sulfur heavy marine fuel oil, wherein the sulfur levels of the hydroprocessed ISO 8217 compliant high sulfur heavy marine fuel oil is greater than 0.5% wt. and wherein the sulfur levels of the ISO 8217 compliant low sulfur heavy marine fuel oil is less than 0.1% wt. 
MOORE teaches in para [0066] diluent materials may be hydrocarbon or non-hydrocarbon based materials mixed into or combined with or added to, or solid particle materials suspended in, the Product HMFO. The Diluent Materials may intentionally or unintentionally alter the composition of the Product HMFO but not so the resulting mixture violates the ISO 8217 standards for residual marine fuels or fails to have a sulfur content lower than the global MARPOL standard of 0.5% wt. sulfur (ISO 14596 or ISO 8754). Examples of Diluent Materials considered hydrocarbon based materials include : Feedstock HMFO (i.e. high sulfur HMFO); distillate based 
MOORE teaches in TABLES 3, 4, 6 and FIG. 1-16 the properties of pour point and fractions via distillation cuts.
MOORE does not explicitly teach separator furnace vessel; however it is within the scope of MOORE as evident by DE ARAUJO teachings in para [0042] and FIG. 1, one of the variants of the process scheme proposed for this invention. In this process, the charge 1, after being heated in the preheating battery of heat exchangers between the charge and the product of the first stage 2, mixed with a recycle hydrogen stream 4 and heated in a furnace of the first stage 6, is admitted to the first stage reactor 8. Mixing the charge with the recycle hydrogen may occur before or after of the preheating battery 2 or in the region between the same preheating battery 2. The first stage reactor 8 may be constituted by one or a series of reactors containing one or more beds of catalysts 9, 12 in each pressure vessel. Between each pair of catalyst beds there is a region 10 for the admission of a quench charge, which in one of the possibilities can be constituted by the recycle hydrogen stream 11. Another possibility of stream to quench the beds can be constituted by a hydrogenated product charge from the first or second process stage (alternative not indicated in FIG. 1 of the invention). The vessels the reactors are equipped with of liquid and gas and apparatus responsible for fixing the catalyst beds and bed of guard. The effluent 13 of the last first stage reactor exchanges heat with the first stage charge in the heat exchanger preheating battery between charge and the product of the first stage 2, resulting in a biphasic vapor liquid stream 14 which is directed to a high pressure and 
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Furthermore, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771